                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

KIMBERLY REGENESIS,
LLC, and DAMASCUS
TRADING COMPANY, LLC

                  Plaintiffs,

v.                                                    Case No.: 2:19-cv-00538-FtM-38NPM


LEE COUNTY,

            Defendant.
__________________________________/

     DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION TO COMPEL

       Defendant, Lee County, hereby responds to Plaintiffs’ Motion to Compel Responses, or

Better Responses to Plaintiffs’ First Set of Interrogatories (Dkt. No. 57; Second Motion to

Compel). This case involves a narrow legal issue – whether Plaintiffs can establish a claim of

discrimination under the ADA after litigating this issue in administrative hearings, the state circuit

court, and the state district court of appeal. Instead of serving narrowly tailored interrogatories,

Plaintiffs have served broad requests, seeking to conduct a fishing expedition in this matter.

Indeed, several of the requests ask for information over a 20-year, or in some cases, a 30-year,

period of time. Additionally, Plaintiffs seek information through “the present” in these requests.

Yet, Plaintiffs delayed in filing this lawsuit until the eve of the four-year statute of limitations.

Their decision to delay the filing of this lawsuit for four years does not expand the scope of

discovery in this case. This lawsuit relates to a decision made in August 2015, not a decision made

in the present.
       In addition, Plaintiffs have served interrogatories with numerous discrete subparts and have

violated the restriction on the number of interrogatories set forth in Rule 33(a). Although Plaintiffs

attempted to withdraw several of these requests after the fact, Rule 33(a) prohibits the service of

more than 25 interrogatories, including discrete subparts. As a result, their attempts to withdraw

these requests, after Defendant responded, does not cure their service of more than 25

interrogatories. Moreover, this case involves a narrow legal issue for a specific period of time.

Thus, it does not necessitate more than 25 interrogatories if they are narrowly tailored and directed

to Plaintiffs’ claim. Plaintiffs, however, are intent on conducting a fishing expedition instead of

seeking the relevant and proportional discovery related to their claim.

       Defendant served detailed objections and responses to these interrogatories, including

citation to legal authority for its position, explaining the basis for its position, what information it

agreed to provide, and what objections it was maintaining in response to these requests. In

addition, since serving the objections, Defendant also has attempted to confer with Plaintiffs by

offering to produce additional, specifically defined information. Plaintiffs, however, have refused

to agree to these limitations, insisting on their broad, undefined, and supernumerary

interrogatories.

       Plaintiffs have failed to overcome Defendant’s proper and well-founded objections.

Therefore, Plaintiffs’ motion must be denied.

                                   MEMORANDUM OF LAW

I.     Background Regarding Plaintiffs’ Claim

       Defendant has set forth the background for Plaintiffs’ claim in Defendant’s Response to

Plaintiffs’ First Motion to Compel (Dkt. No. 62). Instead of restating that background herein,

Defendant incorporates the statement in Defendant’s Response.



                                                   2
II.    Plaintiffs’ Public Records Request and Publicly Available Information

       In Defendant’s Response to Plaintiffs’ First Motion to Compel (Dkt. No. 62), Defendant

explained Plaintiffs’ public records request as well as the publicly available information related to

Plaintiffs’ requests. Instead of restating this section herein, Defendant incorporates by reference

this section of its Response to Plaintiffs’ First Motion to Compel.

III.   The Relevant Period of Time

       As Defendant explained in its Response to Plaintiffs’ First Motion to Compel, the relevant

period of time is November 8, 2014, to August 5, 2015, and June 10, 2016 to August 25, 2016.

Defendant incorporates by references its explanation regarding the relevant period of time from its

Response to Plaintiffs’ First Motion to Compel. Plaintiffs’ interrogatories, however, vastly exceed

the relevant period of time in this case. In some instances, Plaintiffs is seeking information over a

20- or 30-year period of time.

IV.    Defendant’s General Objections, Reservation of Rights, and Production of
       Documents

       Plaintiffs object to Defendant’s general objections and reservation of rights asserting that

both must be struck or overruled. (Second Motion to Compel at 5-6). First, there is nothing

improper about Defendant’s reservation of rights. Plaintiffs contend that this reservation “reserves

all other objections.” However, that is not accurate. Indeed, as reflected in the plain language of

the reservation, this statement relates to the right to object to these documents at trial. It is clear

from this reservation that no information is being withheld in response to these interrogatories

under this reservation. Instead, Defendant explains that it may object to the introduction of any

information at trial, which it has a right to do, even though they have been provided in discovery.

       As Defendant explained in its conferral with Plaintiffs, the general objections are directed

to the three pages of definitions and instructions in Plaintiffs’ interrogatories, which are then


                                                  3
incorporated by reference into each interrogatory. (See Second Motion to Compel Ex. 2). To the

extent that the three pages of instructions and definitions are intended to expand the scope of the

interrogatories as stated, Defendant has made these objections and incorporated them into its

responses, just as Plaintiffs have incorporated their three pages of instructions and definitions in

their requests. Defendant has not asserted boilerplate objections to these interrogatories. Instead,

in response to the specific interrogatories, it asserted specific objections, the basis for each

objection, and whether it was withholding information in response to these interrogatories. When

Defendant has agreed to provide information in response to an interrogatory, it has specifically

identified the information that it has agreed to produce. It is clear in Defendant’s response whether

the question has been fully answered or not. Thus, Defendant’s response is far from the boilerplate

objections identified in the case law cited in the Second Motion to Compel.

V.     Plaintiffs’ Specific Requests

       In order to obtain discovery, it must be relevant and proportional to the needs of this case.

Fed. R. Civ. P. 26(b)(1). The burden is on Plaintiffs, as the party seeking the discovery, to show

the relevancy of the request. Gonzalez v. RFJD Holding Co., No. 14-61041-CIV, 2014 WL

12600140, at *2 (S.D. Fla. Aug. 25, 2014); Robles v. RFJD Holding Co., No. 11-62069-CIV, 2013

WL 12383426, at *2 (S.D. Fla. Jan. 3, 2013). The scope of discovery “is not so liberal as to allow

a party to roam in the shadow zones of relevancy and to explore a matter which does not presently

appear germane on the theory that it might conceivably become so.” Miljkovic v. Wallenius

Wilhelmsen Logistics Americas, LLC, No. 3:12-CV-786-J-12MCR, 2013 WL 1787810, at *3

(M.D. Fla. Apr. 26, 2013). In that vein, the Court has broad power “to regulate or prevent

discovery even though the materials sought are within the scope of Rule 26(b).” Fed. R. Civ. P.

26(b) Advisory Committee’s Note (1970); see also Goodman v. Ga. S.W., 147 F. App’x 888, 889



                                                 4
(11th Cir. Sept. 6, 2005); Wright v. AmSouth Bancorporation, 320 F.3d 1198, 1205 (11th Cir.

2003). In particular, discovery should be restricted when it is duplicative, redundant, or the burden

outweighs the likely benefit. Fed. R. Civ. P. 26(b)(2)(C). With these principles, Defendant

addresses each contested discovery request below.

       A.       Interrogatory No. 1

       In this interrogatory, Plaintiffs have served nine interrogatories based on its discrete

subparts. See Trebor Indus., Inc. v. JL Gory, LLC, No. 09-60214-CIV, 2010 WL 11549691, at *2

(S.D. Fla. Dec. 30, 2010) (finding “that with regard to the paragraphs of the complaint denied in

[Defendant’s] answer, [Defendant] could not answer each one with the same response, thus the

first interrogatory constitutes sixteen discrete questions” and “the interrogatories which lump

together all of [Defendant’s] affirmative defenses clearly require a response which is different for

each of the affirmative defenses”); The Mitchell Co. v. Campus, No. CIV.A. 07-0177-KD-C, 2008

WL 2468564, at *15 (S.D. Ala. June 16, 2008) (recognizing that “a demand for information about

a certain event and for the documents about it should be counted as two separate interrogatories.”).

       Specifically, this interrogatory seeks as follows:

           The factual basis for the contention that the “application for rezoning . . . [was] not

            readily achievable and/or sought to fundamentally and/or unreasonably alter the nature

            or purpose of Defendant’s service, program, or activity, including its zoning ordinance

            and land development code”;

           The legal basis for the contention that the “application for rezoning . . . [was] not readily

            achievable and/or sought to fundamentally and/or unreasonably alter the nature or

            purpose of Defendant’s service, program, or activity, including its zoning ordinance

            and land development code”;


                                                   5
          The factual basis for the contention that the “purported request for accommodation

           [was] not readily achievable and/or sought to fundamentally and/or unreasonably alter

           the nature or purpose of Defendant’s service, program, or activity, including its zoning

           ordinance and land development code”;

          The legal basis for the contention that the “purported request for accommodation [was]

           not readily achievable and/or sought to fundamentally and/or unreasonably alter the

           nature or purpose of Defendant’s service, program, or activity, including its zoning

           ordinance and land development code”;

          The factual basis for the contention that the “rezoning request . . . also was not

           necessary to avoid discrimination or accommodate any disability”;

          The legal basis for the contention that the “rezoning request . . . also was not necessary

           to avoid discrimination or accommodate any disability”;

          The factual basis for the contention that the “purported request for accommodation also

           was not necessary to avoid discrimination or accommodate any disability”;

          The legal basis for the contention that the “purported request for accommodation also

           was not necessary to avoid discrimination or accommodate any disability”;

          The documents “relating to or dealing with the foregoing.”

Each of these interrogatories is a separate contention and thus cannot be lumped together in one

interrogatory.

       Defendant has separately responded to each of the requests seeking the factual basis for

each of various contentions.   Plaintiffs complain that this response does not comport with Rule

33(d) as Defendant did not identify documents by Bates number. However, Defendant specifically

identified the documents that it is incorporating by reference in this interrogatory. Plaintiffs’


                                                 6
suggestion that they are unaware of these documents is not credible. Except for the Board’s

resolution, which Plaintiffs included in their own appendix of documents with the circuit court and

Second DCA, the rest of the documents were served on Plaintiffs’ current counsel in this case.

These documents are discrete and readily identifiable.

       Plaintiffs’ assert that these contention interrogatories are necessary because it is “unclear

how the ‘application for rezoning and/or purported request for accommodation are not readily

achievable and/or sought to fundamentally or unreasonably alter the nature or purpose of

Defendant’s service, program, or activity, including its zoning ordinances and land development

code” and that “[t]he rezoning request and/or purported request for accommodation also was not

necessary to avoid discrimination or accommodate any disability.” (Second Motion to Compel at

12). However, this statement also is not credible. Indeed, the Board’s resolution directly speaks

to this issue as does the special magistrate’s recommendation and the response to Plaintiffs’ June

10, 2016, letter. (See Exhibit A; Exhibit B; Response to Plaintiffs’ First Motion to Compel Ex.

D). These contention interrogatories are not designed to identify and narrow the issues, but to

increase the costs of the litigation by requiring Defendant to restate every fact that it previously

provided in other documents.

       In addition, several of these interrogatories ask Defendant to state the legal basis for its

contentions. However, these are not proper interrogatories and Defendant appropriately objected

to them. Romero v. Fla. Light & Power Co., No. 609CV1401ORL35GJK, 2010 WL 11507529,

at *6 (M.D. Fla. June 8, 2010) (“Interrogatory No. 14 is not a proper interrogatory because it

inappropriately seeks to invade the attorney-client privilege and/or work product doctrine by

requesting the legal basis for Plaintiffs’ claims.”). Plaintiffs do not provide any argument

establishing that these requests are proper.



                                                 7
       Plaintiffs have also agreed to limit this request to withdraw the subpart requesting

identification of documents.1 However, Plaintiffs’ withdrawal does not affect the calculation of

interrogatories under Rule 33. Plaintiffs cannot attempt to withdraw interrogatories after the

service of the objections and responses. See Broadway v. State Farm Auto. Ins. Co., No.

2:13CV628-WKW, 2014 WL 12741134, at *5 (M.D. Ala. Dec. 30, 2014) (“The court declines to

permit plaintiff retroactively to redact interrogatories that have already been served, and have been

the subject of responses or objections, in order to avoid the Rule 33 limit.”); Big Voices Media,

LLC v. Wendler, No. 3:12-CV-242-J-99MMH, 2012 WL 6021443, at *3 (M.D. Fla. Dec. 4, 2012)

(“Movants provide no authority indicating . . . that a serving party can retroactively redact a set of

interrogatories that has already been responded to in an attempt to serve more interrogatories.”).

Indeed, in response to these interrogatories, Defendant responded, in part, to the request seeking

the identification of documents by identifying the documents set forth in its initial disclosures.

       Moreover, to the extent that Plaintiffs’ interrogatories are requesting Defendant identify

every fact in support of its contentions, these interrogatories are unduly burdensome. See Larson

v. Correct Craft, Inc., No. 605CV686ORL31JGG, 2006 WL 8439381, at *4 (M.D. Fla. Oct. 25,

2006) (finding that “courts have long held that an interrogatory asking a party to identify every

fact, document or witness in support of a denial or allegation of fact creates an unreasonable burden

on the responding party”).




1
 Plaintiffs request for the identification of “all documents relating to or dealing with the foregoing”
is clearly improperly and Defendant properly explained its objections to this request in its response
to this interrogatory. As Plaintiffs withdrew this request in its motion, Defendant does not provide
further argument regarding this interrogatory. It is unclear as to why Plaintiffs continue to argue
about this request in the motion after they withdrew it. (See Second Motion to Compel at 11-13).

                                                  8
       B.      Interrogatory No. 2

       Although Plaintiffs purport to withdraw Interrogatory No. 2, it was only done after

Defendant responded to it. As set forth in response to Interrogatory No. 2, this interrogatory

contains six discrete subparts asking for the identification of documents for each of the six discrete

subparts. See Commodores Entm't Corp. v. McClary, No. 614CV1335ORL37GJK, 2015 WL

12843874, at *3 (M.D. Fla. Nov. 6, 2015) (observing that the request for identification of

documents should be treated as a separate interrogatory). As set forth above, the withdrawal of

these interrogatories, after Defendant responded, does not affect the calculation under Rule 33(a).

Plaintiffs offer no argument as to why this interrogatory should not be counted as 6 separate

interrogatories.

       C.      Interrogatory No. 3

       In this interrogatory, Defendant seeks the identification of persons with knowledge as to

six discrete areas. Thus, as with Interrogatory No. 2, this interrogatory also contains six discrete

subparts. Plaintiffs assert that this interrogatory seeks information related to Defendant’s second

defense. However, the six discrete subparts are not taken from Defendant’s second defense. In

addition, Plaintiffs assert that they have limited this request to the “principal and material” facts

regarding each of these discrete topics. However, Plaintiffs do not define the term “principal and

materials.” Thus, this alleged limitation is no limitation at all, but makes it impossible for

Defendant to determine what information Plaintiffs are seeking in these interrogatories. In

addition, these interrogatories appear to be duplicative and cumulative of the information

Defendant provided in its initial disclosures.

       Nonetheless, as part of the conferral, Defendant offered to amend this interrogatory to

include the information provided in its Rule 26(a)(1) disclosures in response to each of these



                                                  9
discrete subparts. However, Plaintiffs declined to accept this offer of compromise without

explaining why that information would not adequately respond to these interrogatories.

       D.      Interrogatory No. 4

       As Defendant explained in its objections, this interrogatory also contains at least six

discrete subparts. It separately asks Defendant to identify each “specific request for relief” related

to six discrete statements. Although Defendant does not have any knowledge as to Plaintiffs’

intended meaning of “specific requests for relief,” it answered each of these interrogatories based

on its understanding of the requests at issue in this case. Although Plaintiffs complain about

Defendant’s understanding of the requests at issue, they offer no definition or detail for these

interrogatories. Plaintiffs contends that this interrogatory seeks information related to Defendant’s

second defense, but these interrogatories inquire into six discrete topics that are not set forth in

Defendant’s second defense. Plaintiffs provide no explanation for how these interrogatories

related to Defendant’s second defense. Plaintiffs’ assert that this response is “insufficiently

general and vague.” Yet, Plaintiffs could have served a specific and detailed request identifying

what they intend to reference in “specific requests for relief.” They failed to do so and also failed

to provide any further definition or clarification in the motion or as part of the conferral regarding

these requests. Thus, Defendant has properly responded to these interrogatories as they have been

framed by Plaintiffs.

       E.      Interrogatory No. 5

       As Defendant explained its objections, prior to this interrogatory, Plaintiffs had served 27

interrogatories, including the discrete subparts.        Therefore, Defendant objected to this

interrogatory based on the limitation of Rule 33(a). Plaintiffs do not address this objection in their

motion, but incorporate their response to Interrogatory No. 1. In addition, Defendant also explain



                                                 10
why this interrogatory contains four discrete subparts. Plaintiffs do not assert this objection or

provide any alternative calculation. At a minimum, this interrogatory seeks both substantive

information as well as the identification of documents. Furthermore, this interrogatory does not

seek any relevant information or seek information related to the relevant period of time. Plaintiffs

do not allege in the Complaint that they made any request other than to eliminate the zoning

restrictions on the subject property. (See Exhibit B; Compl. ¶¶ 32, 84). Plaintiffs offer no

argument as to why these interrogatories seek relevant or discoverable information.

       F.      Interrogatory No. 6

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 6.       This interrogatory also contains at least two

interrogatories as it separately seeks the identification of documents. In addition, this interrogatory

appears to be nearly identical to Request No. 1 in Plaintiffs’ First Request for Production. As a

result, in lieu of further response herein, Defendant incorporates its argument related to Request

No. 1 in its Response to Plaintiffs’ First Motion to Compel.

       G.      Interrogatory No. 7, 8, 13, and 15

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 7, 8, 13, and 15. In addition, as set forth in Defendant’s

objections, Interrogatory No. 13 also contains more than one discrete subpart. In addition, these

interrogatories appears to be nearly identical to Request Nos. 5, 10, 11, and 26 in Plaintiffs’ First

Request for Production. As a result, in lieu of further response herein, Defendant incorporates its

argument related to Request Nos. 5, 10, 11, and 26 in its Response to Plaintiffs’ First Motion to

Compel.




                                                  11
       H.      Interrogatory No. 9

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 9. In addition, as set forth in Defendant’s objections,

Interrogatory No. 9 also contains more than one discrete subpart. In addition, these interrogatories

appears to be nearly identical to Request Nos. 3 and 12 in Plaintiffs’ First Request for Production.

As a result, in lieu of further response herein, Defendant incorporates its argument related to

Request Nos. 3 and 12 in its Response to Plaintiffs’ First Motion to Compel.

       I.      Interrogatory No. 10

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 10. In addition, as set forth in Defendant’s objections,

Interrogatory No. 10 also contains more than four discrete subparts. It again includes the same

objectionable interrogatory as Interrogatory No. 1 seeking “all documents related to or dealing

with the foregoing.” Furthermore, these interrogatories do not seek relevant or discoverable

information. Whether an administrative complaint has been filed or Defendant has been sued in

federal or state court in the last ten years for any fair housing complaint, which is much broader

than the discrete claim at issue in this case, is not relevant to Plaintiffs’ claim. As Defendant

explained in its Response to Plaintiffs’ First Motion to Compel, “history” is not always relevant

as Plaintiffs contend. Instead, it is the history of the decision, not history in general. (See Response

to Plaintiffs’ First Motion to Compel at 13-14). This interrogatory is simply a fishing expedition

that does not seek relevant or discoverable information. Indeed, Plaintiffs have not cited any

authority that would allow them to seek this broad request for any complaints or lawsuits in a ten-

year period of time as well as extensive requests for information regarding each complaint or

lawsuit.



                                                  12
       J.      Interrogatory No. 11

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 11. In addition, as set forth in Defendant’s objections,

Interrogatory No. 11 also contains more than one discrete subpart.             In addition, these

interrogatories appears to be nearly identical to Request No. 16 in Plaintiffs’ First Request for

Production. As a result, in lieu of further response herein, Defendant incorporates its argument

related to Request No. 16 in its Response to Plaintiffs’ First Motion to Compel.

       K.      Interrogatory No. 12

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 12. In addition, as set forth in Defendant’s objections,

Interrogatory No. 12 also contains more than one discrete subpart.             In addition, these

interrogatories appears to be nearly identical to Request Nos. 19, 21, and 22 in Plaintiffs’ First

Request for Production. As a result, in lieu of further response herein, Defendant incorporates its

argument related to Request Nos. 19, 21, and 22 in its Response to Plaintiffs’ First Motion to

Compel.

       L.      Interrogatory No. 14

       As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 14. In addition, as set forth in Defendant’s objections,

Interrogatory No. 14 also contains many discrete subparts. In addition, these interrogatories

appears to be nearly identical to Request No. 17 in Plaintiffs’ First Request for Production. As a

result, in lieu of further response herein, Defendant incorporates its argument related to Request

No. 17 in its Response to Plaintiffs’ First Motion to Compel.




                                                13
         M.       Interrogatory No. 16

         As Defendant explained in its objections, Plaintiffs exceeded the permissible number of

interrogatories prior to Interrogatory No. 16. Indeed, by Interrogatory No. 16, Plaintiffs have well

exceeded the limitations imposed by Rule 33(a).

VI.      Conclusion

         Based on the foregoing, Defendant respectfully requests that the Court deny Plaintiffs’

Motion to Compel (Dkt. No. 57).2

          Dated this 7th day of December, 2020.

                                                      Respectfully submitted,

                                                      s/Sacha Dyson
                                                      GREGORY A. HEARING
                                                      Florida Bar No.: 817790
                                                      Gregory.hearing@gray-robinson.com
                                                      SACHA DYSON
                                                      Florida Bar No. 509191
                                                      sacha.dyson@gray-robinson.com
                                                      GRAYROBINSON, P.A.
                                                      401 E. Jackson Street, Suite 2700
                                                      P.O. Box 3324 (33601-3324)
                                                      Tampa, Florida
                                                      33602
                                                      Telephone: (813) 273-5000
                                                      Facsimile: (813) 273-5145
                                                      COUNSEL FOR DEFENDANT




2
 Although Plaintiffs make a request for attorney’s fees, they present no argument in support of that request. Even if
the Court were to disagree with Defendant’s position regarding these requests, Defendant asserts that an award of
attorney’s fees under Rule 37(a)(5) is not warranted as Defendant’s position is substantially justified and Plaintiffs
failed to confer in good faith as required by Rule 37(a)(5)(A).

                                                         14
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of December, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to the following: James K. Green, Esq., Attorney for Plaintiffs.



                                           s/Sacha Dyson
                                           Attorney




                                                15
